DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a vehicle motor comprising: a frame to be fixed to a vehicle; a rotor shaft accommodated by the frame; a rotor core engaging the rotor shaft to integrally rotate with the rotor shaft; a rotor conductor held by the rotor core; a stator core opposing an outer peripheral surface of the rotor core with a gap therebetween, and attached to an inner peripheral surface of the frame, the stator core having stator ventilating paths, the stator ventilating paths extending in an axial direction of the rotor shaft; a stator coil held by the stator core further at an inner periphery side than the stator ventilating paths in a state in which both end portions of the stator coil protrude from the stator core in the axial direction of the rotor shaft; a first bracket and a second bracket opposing each other in the axial direction of the rotor shaft and sandwiching therebetween the rotor core and the stator core, each bracket holding a bearing rotatably supporting the rotor shaft and attached to the frame; and a plurality of downwind side air guiding members to cause air, upon flowing in from a suction port formed in an end portion of the frame at a first bracket side and passes through the stator ventilating paths, to contact one of the end portions of the stator coil, then be guided from the end portion of the stator coil toward the stator core along the stator coil, and thereafter be guided to an exhaust port formed in the second bracket or in an end portion of the frame at a second bracket side.
Claims 2-4 and 11-26 are allowable for their dependency on claim 1.
None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834